UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-against- ORDER

18 Cr. 601 (PGG)
NERIDIO-JULIAN SUCRE,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the sentencing of Defendant Sucre, previously
scheduled for February 10, 2020 at 4:30 p.m., will now take place on April 7, 2020 at 4:00 p.m.
in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New
York, New York.

Dated: New York, New York
February / , 2020

SO ORDERED.

[oud 2Atood.

Paul G. Gardephe 7
United States District Judge

 
